IN THE SUPREME COURT OF TEXAS

                                 No. 04-0270

                 IN RE  U.S. SILICA COMPANY AND AMFELS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for stay of  underlying  proceedings,
filed March 23, 2004, is granted.  All underlying proceeding in  the  trial,
in Cause No. 2003-05-2771-C,  styled  ,  in  the  197th  District  Court  of
Cameron County, Texas, is stayed pending further order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before 12:00 p.m.,  April  19,
2004.

            Done at the City of Austin, this April 07, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk